PD-0650-15
                                   NO.:12-14-00011-CR


MARQUEE JERMON SCOTT                                               IN THE TEXAS COURT
             PETITIONER,


VSjJ
                                                                               RECEIVED IN
                                                                   0F        COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS
             RESPONDENT                                            CRIMINAL APPE*A$S 29 2015
                       MOTION FOR EXTENSION OF TIME TO FILE "PDR"
                                                                                             3lerk
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

       ItJomes Now, Marquel Jermon Scott* Petitioner/ and files this Motion For Ex
tension of Time for sixty (60) days in which to file a Petition For Discretionary
Review. In support thereof would respectfully show the Court the following:
                                           I.

           The Petitioner was convicted in the 7th District Court of Smith County/
           Texas for the offense of "Murder" in cause number:007-0154-13/ The State

           of Texas vs. Marquel Jermon Scott. The Petitioner Appealed to the Court
           of Appeals, Twelfth Supreme Judicial District/ Appeal No.:12-14-00011-CR.
           The case was "Affirmed" on April 30, 2015.

                                                     IT-                      FILED IN
           The present deadline date for filing the Petition fo£(5?}|sf^^:finaM^et\ppEA(_.5
           view is/ May 30/ 2015. The Petitioner has not requested any extension^of
           time prior to this request.                                       ''"*   "
                                           III-                                          ^    ,
                                                                    Abel Acosta, Clerk
           Petitioner request for extension of time is based on the following facts:
           Petitioner was not informed of the decision by his counsel that his case
           ht\d been "Affirmed" until/ May 11, 2015. Since then Petitioner has been
           attempting to obtain all necessary documents required to file with his "
           PDR". Additionally/ Petitioner contends that this request is not made to
           harass any party to this proceeding/ nor made to delay the final resolu
           tion of this cause.

                                                PRAYER

              WHEREFORE,. PREMISES CONSIDERED, Petitioner prays this Honorable Court
           Grant this Motion, and extend the deadline for filing his Petition For
           Discretionary Review in cause No. 12-14-00011-CR to July 30, 2015.

                                                           Respectfully Submitted

                                                           jL!^—*c
                                                           Marquep6ermon Scott-Petitioner
                                                           TDCJ-ID NO.   1908010




                                           Page 1 of 2
                                                    Polunsky Unit
                                                    3872 F.M.   350-South
                                                    Livingston, Texas 77351


                               DECLARATION

   I, Marquel Jermon Scott, do declare under penalty of perjury, that the
foregoing stated information is true and correct.
   Executed this 2& day of May, 2015.
                                                        <.J&^
                                              Signature of Affiant

                         CERTIFICATE OF SERVICE


    I, certify that a true and correct copy of the above and foregoing Mo
tion For Extension of Time To File A PDR, has been forwarded by U.S. Pos
tal mail, postage pre-paid, and placed in the Polunsky Unit Postal mail Box
addressed to: The State Prosecuting Attorney "D. A. Michael J. West, at
              Smith County Courthouse, 100 N. Broadway, Tyler, Texas 75702.

    Ex-scuted thisg^l^ day of May, 2015.

                                              Signature of Affiant




                               Page 2 of 2
                                  PD-0650-15
                                   NO.:12-14-00011-CR


MARQUEL JERMON SCOTT                                        IN THE TEXAS COURT
               PETITIONER,

VS.    ,
                                                           0F             COURTOF ~
THE STATE OF TEXAS
               RESPONDENT.                                 CRIMINAL APPEALS
                                                                                 MAY 29 2015
              MOTION TO SUSPEND TRAP RULE 9.3 PURSUANT TO TRAP RULE 2VW@J
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

      Comes Now, Marquel Jermon Scott, Petitioner in the above styled and ap
pellate cause number, and moves this Honorable Court to "Suspend TRAP Rule               ,-
9.3 "Number of copies" pursuant to TRAP Rule 2 "Suspension of Rule." Ip-.sufL. "
port of this request would show the following:                         ^O^RTOFCRiMlMAl

                                   GOOD-FAITH REQUEST                                 2q 2015
                                                                                 MAY' *-y£UIJ
      Petitioner states the following under penalty of perjury:               Au . „
                                      .
           1. Texas Department of Criminal     . Institutional
                                           Justice   .   . , Division,
                                                               . . AbelAcosta  ClPrk ...
                                                                       does •» ^"=ik
            ...not provide any manner, for an offender to make copies for legal/
              documents.   ;and

       ' T. Offenders are allowed through indigent supplies only five (5)
         • pieces of carbon paper, and 25 sheets of typing paper per month,
            which is insufficient to provide the necessary required copies.

      Executed thisR.0       day of May, 2015.


                                                            ignatore of Affiant
                                                           Signature


                                  CERTIFICATE OF SERVICE

      I, certify that a true and correct copy of this Motion/Pleading, was
forwarded to: The State Prosecuting Attorney; Michael J. West
              at Smith County Courthouse, 100 N. Broadway, Tyler, Texas
                   75702

      Executed this £0 day of May, 2015.


                                                        Signature of Affiant




                                       Page 1 of 1